Citation Nr: 0608997	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1982 
and from December 1982 to December 1986.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
wherein the RO continued a 30 percent evaluation assigned to 
the service-connected PTSD.  

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Waco, Texas 
concerning the issue on appeal.  A copy of the hearing 
transcript has been associated with the claims files.  During 
the hearing, the appellant submitted additional evidence 
concerning his claim and a statement indicating that he was 
waiving review of that evidence by the agency of original 
jurisdiction.  Therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. § 
20.1304 (2005).

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his service-connected 
PTSD is more severely disabling than that reflected by the 
currently assigned 30 percent evaluation due to such symptoms 
as auditory hallucinations, anxious thoughts of harming his 
children, sleep disturbance, daily depression, daily suicidal 
thoughts, flashbacks associated with guilty feelings, and 
problems with anger management.  

Pertinent treatment reports, include a VA hospitalization 
report, dated from November to December 2001.  A review of 
that report reflects that the veteran re-experienced PTSD 
symptoms after a co-worker inquired about a plane crash that 
he had witnessed while stationed in Alaska.  Upon admission 
to the VA facility in November 2001, the veteran indicated 
that one day prior to admission, he had suicidal thoughts and 
nightmares regarding the airplane trauma.  At discharge in 
December 2001, the appellant was oriented in all spheres.  
His thoughts were logical and goal directed.  He demonstrated 
no psychotic symptomatology, to include thoughts of harming 
himself or others.  Axis I diagnoses of PTSD with trauma 
related psychotic features, major depressive disorder and 
obsessive compulsive disorder (OCD) were recorded.  A Global 
Assessment of Functioning Score (GAF) score of 68, which was 
an increase from a score of 25 at admission, was recorded.  

Thereafter, the veteran was examined by VA in June 2002.  At 
that time, a mental status examination of the veteran was 
essentially negative.  The examiner's impression was that 
while it appeared that the veteran had had an exacerbation of 
his PTSD symptoms, his current functioning was similar to 
that noted during a December 2000 VA examination.  At the 
conclusion of the June 2002 examination, the VA examiner 
entered Axis I diagnoses of PTSD, depression, nos, tic 
disorder, and history of OCD.  A GAF score of 58 was 
recorded.  Thereafter, the veteran's private counselor 
assigned him a GAF score of 45 as a result of his PTSD 
symptoms (see October 2003 report, prepared by P. M. D., 
LMC).

A GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships." Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV). A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers."  Id. A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

Given that much time has passed since the June 2002 VA 
examination, when the veteran was assigned a GAF score of 58 
and a mental status examination was essentially unremarkable, 
and the assignment of a GAF score of 45 by the appellant's 
private counselor in October 2003, the Board finds that he 
should be afforded another VA psychiatric examination to 
determine the current severity of his PTSD.

In addition, in a March 2002 statement to the RO, the veteran 
indicated that he had continued to seek treatment for his 
PTSD symptoms from the VA Medical Center (VAMC) in Cheyenne, 
Wyoming.  While treatment and hospitalization reports from 
the aforementioned VA facility, dated from January 2000 to 
December 2001, are of record, more recent clinical records 
are absent.  In addition, during the November 2005 hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that he had an upcoming appointment with a 
psychiatrist at the VAMC in Houston, Texas.  (Transcript (T.) 
at page (pg.) 3).  As the aforementioned VA outpatient 
treatment records from the VAMCs in Cheyenne, Wyoming and 
Houston, Texas might contain information pertinent to the 
veteran's increased evaluation claim, they should be secured 
on remand to the RO and associated with the claims files. 

Additionally, where a claim is predicated on establishing the 
degree of disability, as in a claim for an increased rating, 
the ruling announced in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006), would be 
for consideration.  As such, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including notice that an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman, Nos. 01-1917 and 02-1506, slip op. at 14.  
However, in this case, the notice provided to veteran is 
inadequate as regards this latter element.  As this question 
is involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish an effective date if an 
increase in the disability evaluation is awarded.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish an 
effective date claim on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his PTSD since 
March 2002.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
files, to specifically include all 
clinical treatment reports, dating from 
December 2001 and November 2005 from 
the VAMCs in Cheyenne, Wyoming and 
Houston, Texas, respectively.  Failures 
to respond or negative replies should 
be noted in writing and also associated 
with the claims files.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims files, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examiner must indicate that a review of 
the claims files was made.  All necessary 
tests and studies are to be performed and 
all findings are to be reported in 
detail.  The psychiatric examiner is 
specifically requested to review the 
appellant's previous VA psychiatric 
examination reports, dated in December 
2000 and June 2002, and  the October 2003 
report, prepared by P. M. D., LMC.  The 
psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
criteria set forth in 38 C.F.R. § 4.130 
(2005) (General Rating Formula for Mental 
Disorders).  The examiner is requested to 
identify the symptomatology that is 
solely the result of the PTSD as opposed 
to any other psychiatric disorder to 
include, but not limited to, major 
depressive disorder and OCD.  The 
psychiatric examiner should also provide 
a full multi-axial evaluation, to include 
the assignment of a Global Assessment of 
Functioning Score.  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  
Furthermore, the psychiatric examiner 
should provide an opinion as to the 
degree of industrial impairment due to 
the appellant's service-connected PTSD.  
Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  

4.  Thereafter, the RO should review the 
claims files and take all proper measure 
to ensure compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should ensure that the 
VA examination reports address all 
questions asked.  If they do not, they  
must be returned to the examiner(s) for 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

